DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
This communication is in response to the Amendments and Arguments filed on   05/14/2021. 
Claims 1-21 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 05/14/2021 have been fully considered but they are not persuasive. 
On pages 7-8, Applicant asserts that Ekkizogloy, which teaches the use of multiple microphones to receive audio signals, Ekkizogloy does not teach the use of a single microphone to receive a voice signal that is a mix of voice signals of multiple talkers. The Examiner agrees with this assertion. However, on page 8, the Applicant 
Hence, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekkizogloy et al. (US PG Pub No. 2018/0332389), hereinafter Ekkizogloy, in view of Friedman et al. (U.S. PG Pub No. 2019/0237067), hereinafter Friedman.

Regarding claim 1, Ekkizogloy teaches
A voice command processing system, the system comprising ([0027] a system to detect and isolate audio in a vehicle):
a vehicle terminal configured to ([0030] a media-rich automotive infotainment system):
receive a mixed voice signal by inputting voice signals of a plurality of talkers via a … microphone ([0035:4-5], [0042:1-10] the system includes two or more microphones, which can receive input from audio sources such as commands from a driver or passengers, i.e. voice signals of a plurality of talkers, who are all outputting audio at the same time, i.e. receive a mixed voice signal); and
 separate and output a speech signal of each talker from the mixed voice signal ([0029], [0034], [0042] the logic can isolate audio sources, such as separate audio from a driver and passengers, i.e. separate a speech signal of each talker from the mixed voice signal, and route the isolated audio source to an appropriate location, i.e. output); and
a server configured to ([0048:7-12], [0049:8-17] communication can be used to connect the system to the cloud, which can include networked computing devices containing logic):
recognize a command for each talker by performing speech recognition of the speech signal of each talker ([0047:12-27] a voice command may be recognized in the audio data for each audio source, i.e. for each talker, through voice recognition techniques on data from each source, i.e. performing speech recognition of the speech signal of each talker);
analyze an intention of the command for each talker ([0047:12-27] the intended destination, i.e. intention of the command, of each audio source, i.e. each talker, is determined, i.e. analyze); and
transfer, to the vehicle terminal, an analysis result, wherein the vehicle terminal is configured to perform an operation corresponding to the command for each talker based on the analysis result ([0047:12-27], [0055], [0056:15-27] logic detects and interprets the command, i.e. analysis results, and sends the data, i.e. transfer, to the appropriate part of the infotainment system or vehicle control, i.e. vehicle terminal, where the function of the vehicle may be controlled, i.e. configured to perform an operation corresponding to the command, based on the voice data from each source, i.e. for each talker).
 While Ekkizogloy provides the receipt of input from multiple audio sources, and isolating the signal of each audio source for further processing, Ekkizogloy does not specifically teach the use of a single microphone, and thus does not teach
inputting voice signals of a plurality of talkers via a single microphone.
Friedman, however, teaches inputting voice signals of a plurality of talkers via a single microphone ([0043], [0048-9],[0053] a beamforming microphone, i.e. a single microphone, may produce microphone data of multiple overlapping verbal .
Ekkizogloy and Friedman are analogous art because they are from a similar field of endeavor in processing voice commands in vehicles. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the input through multiple microphones teachings of Ekkizogloy with the use of only one microphone as taught by Friedman. The motivation to do so would have been to achieve a predictable result of receiving audio data from vehicle cabin zones to produce microphone output data (Friedman [0048]).

Regarding claim 2, Ekkizogloy in view of Friedman teaches claim 1, and Ekkizogloy further teaches
analyze the voice signal ([0040:1-3] logic can analyze the audio data received from the microphones, i.e. voice signal);
estimate the number of talkers ([0042:1-12] logic can isolate and filter audio sources, recognizing multiple sources based on location, i.e. estimate the number of talkers); and
determine whether multiple talkers are present ([0042:1-12] multiple audio sources can be recognized by the logic, i.e. determine whether multiple talkers are present).  

Regarding claim 3, Ekkizogloy in view of Friedman teaches claim 2, and Ekkizogloy further teaches
when the estimated number of talkers is greater than or equal to two, determine that the multiple talkers are present ([0040:1-6], [0042:1-12], [0044:1-11] logic can recognize more than one audio source, i.e. estimated number of talkers is greater than or equal to two, which can result in competing instructions from a driver and passengers, i.e. multiple talkers are present); and
 separate the speech signal of each talker from the voice signal ([0040:1-6], [0042:1-12] logic can isolate and filter the audio data, i.e. separate…from the voice signal, for each audio source, i.e. speech signal of each talker).  

Regarding claim 4, Ekkizogloy in view of Friedman teaches claim 1, and Ekkizogloy further teaches
transmit, to the server, status information stored in a memory when the speech recognition is performed ([0044], [0048-0049:11] the logic can identify information including interpretation of a command, whether or not two commands involve competing instructions, and if an audio source has priority, i.e. status information, which can be information transferred to the cloud, i.e. transmit, to the server, where user priority can be stored in a database, i.e. stored in a memory).  

Regarding claim 5, Ekkizogloy in view of Friedman teaches claim 4, and Ekkizogloy further teaches
wherein the status information comprises an executable command for each function, a command capable of being processed simultaneously, and an execution priority for each command ([0044], [0048-0049:11] the logic can identify .  

Regarding claim 6, Ekkizogloy in view of Friedman teaches claim 4, and Ekkizogloy further teaches
analyze the intention of the command for each talker using the status information ([0045:1-10, 14-22] the voice data, i.e. for each talker, can be analyzed and associated with a user profile and settings, i.e. using the status information, and applied to commands by a user at a later date, i.e. analyze the intention of the command).  

Regarding claim 7, Ekkizogloy in view of Friedman teaches claim 1, and Ekkizogloy further teaches
determine a validity for the command for each talker based on the analysis result ([0047:12-27] a command may be recognized, i.e. analysis result, as intended for the GPS, or may be identified as not intended for any aspect of the vehicle infotainment or control, i.e. determine a validity for the command for each talker); and
select a valid command ([0047:12-27] commands intended for vehicle infotainment or control, i.e. valid command, are routed to the appropriate system, i.e. select).  


receive, from the vehicle terminal, the voice signal ([0049:8-21] the vehicle, from the microphones, i.e. vehicle terminal, may receive audio data, i.e. voice signal, which is sent to the cloud for further processing, i.e. receive); and
 separate the voice signal into the speech signal of each talker ([0047:1-5] the logic can isolate, i.e. separate…into the speech signal of each talker, and route each audio source, i.e. voice signal).  

Regarding claim 11, Ekkizogloy teaches
A vehicle terminal comprising ([0030] a media-rich automotive infotainment system):
a communication device configured to communicate with a server (Fig. 9, [0048:7-12], [0057:8-11] communication capabilities in a communications subsystem, i.e. communication device, can be used to connect the system to the cloud, i.e. communicate with a server);
a … microphone installed in a vehicle and configured to receive a mixed voice signal by inputting voice signals of a plurality of talkers ([0035:4-5], [0042:1-10] the system includes two or more microphones, which can receive input from audio sources such as commands from a driver or passengers, i.e. voice signals of a plurality of talkers, who are all outputting audio at the same time, i.e. receive a mixed voice signal); and
a processor configured to ([0046:1-7] the system has processors):
separate the mixed voice signal into a speech signal of each talker ([0029], [0034], [0042] the logic can isolate audio sources, such as separate audio from a driver and passengers, i.e. separate the mixed voice signal into a speech signal of each talker);
transmit, to the server, the voice signal of each talker ([0047:1-4], [0049:8-15] audio data including the isolated audio source data, i.e. voice signal of each talker, can be transferred to the cloud, i.e. transmit, to the server);
receive, from the server, an analysis result that analyzes an intention of the speech signal of each talker ([0047:12-27], [0049], [0055], [0056:15-27] logic, which can be located in the cloud, i.e. server, detects and interprets the command, i.e. analysis results, and sends the data, i.e. transfer, to the appropriate part of the infotainment system or vehicle control, i.e. vehicle terminal, where the function of the vehicle may be controlled based on the analysis of the voice data from each source, i.e. intention of the speech signal of each talker); and
process a command for each talker based on the analysis result ([0047:12-27] command voice data is routed to the intended destination, i.e. based on the analysis result, where the function of the vehicle may be controlled, i.e. process a command, based on the voice data from each source, i.e. for each talker).  
While Ekkizogloy provides the receipt of input from multiple audio sources, and isolating the signal of each audio source for further processing, Ekkizogloy does not specifically teach the use of a single microphone, and thus does not teach
a single microphone installed in a vehicle and configured to receive a mixed voice signal by inputting voice signals of a plurality of talkers.
a single microphone installed in a vehicle and configured to receive a mixed voice signal by inputting voice signals of a plurality of talkers ([0043], [0048-9], [0053] a beamforming microphone, i.e. a single microphone, may produce microphone data of multiple overlapping verbal commands, i.e. receive a mixed voice signal, from multiple occupants of a vehicle, i.e. voice signals of a plurality of talkers, for a voice command activation module of a vehicle control unit, i.e. installed in a vehicle).
Ekkizogloy and Friedman are analogous art because they are from a similar field of endeavor in processing voice commands in vehicles. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the input through multiple microphones teachings of Ekkizogloy with the use of only one microphone as taught by Friedman. The motivation to do so would have been to achieve a predictable result of receiving audio data from vehicle cabin zones to produce microphone output data (Friedman [0048]).

Regarding claim 12, Ekkizogloy teaches
A method for processing a voice command ([0004:1-4] a computer-implemented method), the method comprising:
receiving, by a vehicle terminal, a mixed voice signal by inputting voice signals of a plurality of talkers via a … microphone ([0035:4-5], [0042:1-10], [0053] the system, i.e. vehicle terminal, includes two or more microphones, which can receive input from audio sources such as commands from a driver or passengers, i.e. voice ; 
separating, by the vehicle terminal, the mixed voice signal into a speech signal of each talker ([0029], [0034], [0042] the logic of the system, i.e. vehicle terminal, can isolate audio sources, such as separate audio from a driver and passengers, i.e. separate… the mixed voice signal into a speech signal of each talker, and route the isolated audio source to an appropriate location);
transmitting, by the vehicle terminal, the speech signal of 33Attorney Docket No: 15438-885each talker to a server ([0047:1-4], [0049:8-15] audio data including the isolated audio source data, i.e. speech signal of each talker, can be transferred to the cloud, i.e. transmitting…to the server, from the vehicle system, i.e. vehicle terminal);
recognizing, by the server, a command for each talker by performing a speech recognition of the speech signal of each talker ([0047:12-27], [0048:7-12], [0049:8-17] a voice command may be recognized in the audio data for each audio source, i.e. for each talker, through voice recognition techniques on data from each source, i.e. performing speech recognition of the speech signal of each talker, where the logic performing the process is located in the cloud, i.e. by the server);
analyzing, by the server, an intention of the command for each talker ([0047:12-27], [0048:7-12], [0049:8-17] the intended destination, i.e. intention of the command, of each audio source, i.e. each talker, is determined, i.e. analyze, where the logic performing the process is located in the cloud, i.e. by the server);
transmitting, by the server, an analysis result to the vehicle terminal ([0047:12-27], [0048:8-11], [0055], [0056:15-27] logic, which can be located in the cloud, ; and
performing, by the vehicle terminal, an operation corresponding to the command for each talker based on the analysis result ([0047:12-27] command voice data is routed to the intended destination, i.e. based on the analysis result, where the function of the vehicle may be controlled, i.e. performing…an operation, by the infotainment system, i.e. vehicle terminal, based on the voice data from each source, i.e. corresponding to the command for each talker).  
While Ekkizogloy provides the receipt of input from multiple audio sources, and isolating the signal of each audio source for further processing, Ekkizogloy does not specifically teach the use of a single microphone, and thus does not teach
receiving, by a vehicle terminal, a mixed voice signal by inputting voice signals of a plurality of talkers via a single microphone.
Friedman, however, teaches receiving, by a vehicle terminal, a mixed voice signal by inputting voice signals of a plurality of talkers via a single microphone ([0043], [0048-9], [0053] a beamforming microphone, i.e. a single microphone, installed in a vehicle, may produce microphone data of multiple overlapping verbal commands, i.e. receiving…a mixed voice signal, from multiple occupants of a vehicle, i.e. voice signals of a plurality of talkers, for a voice command activation module of a vehicle control unit, i.e. vehicle terminal).


Regarding claim 13, Ekkizogloy in view of Friedman teaches claim 12, and Friedman further teaches
detecting, by the vehicle terminal, one voice signal that combines voice commands uttered by multiple talkers via a single microphone installed in a vehicle ([0043], [0048-9] a beamforming microphone, i.e. a single microphone installed in a vehicle, may produce microphone data of multiple overlapping verbal commands, i.e. detecting…one voice signal that combines voice commands uttered by multiple talkers, for a voice command activation module of a vehicle control unit, i.e. vehicle terminal).  

Regarding claim 14, Ekkizogloy in view of Friedman teaches claim 12, and Ekkizogloy further teaches
analyzing, by the vehicle terminal, the voice signal to estimate the number of talkers ([0040:1-3], [0042:1-12], [0048:1-4] logic of the system, i.e. vehicle terminal, can analyze the audio data received from the microphones, i.e. voice signal, to isolate ;
determining, by the vehicle terminal, whether multiple34Attorney Docket No: 15438-885 talkers are present based on the estimated number of talkers ([0042:1-12] multiple audio sources can be recognized, i.e. determining…whether multiple talkers are present, by the logic, i.e. vehicle terminal, based on the locations of the sources, i.e. estimated number of talkers); and
 separating, by the vehicle terminal, the speech signal of each talker from the voice signal based on the estimated number of talkers when the multiple talkers are present ([0040:1-6], [0042:1-12] logic of the system, i.e. vehicle terminal, can isolate and filter the audio data, i.e. separate…from the voice signal, for each audio source, i.e. speech signal of each talker, using the location of each audio source, i.e. based on the estimated number of talkers).  

Regarding claim 15, Ekkizogloy in view of Friedman teaches claim 12, and Friedman further teaches 
performing, by the vehicle terminal, a speech recognition when manipulation of a button to which a speech recognition execution command is assigned in a vehicle is detected or when an utterance of a preset wakeup keyword is detected (Fig. 6, [0014], [0053-4] when microphone data includes wake-up-word data, i.e. preset wakeup keyword, voice command recognition, i.e. speech recognition, occurs by the voice command control unit, i.e. performing, by the vehicle terminal).  

transmitting, by the vehicle terminal, status information stored in a memory to the server when the speech recognition is performed ([0044], [0048-0049:11] the logic can identify information including interpretation of a command, whether or not two commands involve competing instructions, and if an audio source has priority, i.e. status information, which can be information transferred to the cloud, i.e. transmitting, by the vehicle terminal, where user priority can be stored in a database, i.e. stored in a memory).  

Regarding claim 17, Ekkizogloy in view of Friedman teaches claim 16, and Ekkizogloy further teaches 
wherein the status information comprises an executable command for each function, a command capable of being processed simultaneously, and an execution priority for each command ([0044], [0048-0049:11] the logic can identify information including interpretation of a command, i.e. an executable command for each function, whether or not two commands involve competing instructions, i.e. a command capable of being processed simultaneously, and if an audio source has priority, i.e. execution priority for each command).  

Regarding claim 18, Ekkizogloy in view of Friedman teaches claim 16, and Ekkizogloy further teaches
analyzing, by the server, the intention of the command for each talker using the status information ([0045:1-10, 14-22], [0049:8-11] the voice data, i.e. for each talker, can be analyzed by the logic located in the cloud, i.e. server, and associated with a user profile and settings, i.e. using the status information, and applied to commands by a user at a later date, i.e. analyze the intention of the command).  

Regarding claim 19, Ekkizogloy in view of Friedman teaches claim 12, and Ekkizogloy further teaches 
determining, by the vehicle terminal, a validity for the command for each talker based on the analysis result ([0047:12-27], [0048] a command may be recognized, i.e. analysis result, by the logic, i.e. vehicle terminal, as intended for the GPS, or may be identified as not intended for any aspect of the vehicle infotainment or control, i.e. determine a validity for the command for each talker; and
 selecting, by the vehicle terminal, a valid command ([0047:12-27], [0048] commands intended for vehicle infotainment or control, i.e. valid command, are routed by the logic, i.e. selecting, by the vehicle terminal, to the appropriate system).

Claim(s) 8, 9, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekkizogloy, in view of Friedman, and further in view of Holdren et al. (U.S. PG Pub No. 2015/0110287), hereinafter Holdren.


While Ekkizogloy in view of Friedman provides the prioritization of commands based on driver versus passenger status or user profile designations, Ekkizogloy in view of Friedman does not specifically teach prioritizing a task based on the type of task, and thus does not teach
wherein the vehicle terminal is configured to:
classify the selected valid command into a domain; and
determine an execution order depending on a priority in the classified domain.  
Holdren, however, teaches wherein the vehicle terminal is configured to ([0017:1-8] an onboard computer system, i.e. vehicle terminal):
classify the selected valid command into a domain ([0032], [0035] specific tasks are identified, i.e. selected valid command, by a system, i.e. vehicle terminal, and associated with data stored in a precedence table that designates the priority of specific tasks, such as a high-priority or emergency task, i.e. classify…into a domain); and
 determine an execution order depending on a priority in the classified domain ([0032] system, i.e. vehicle terminal, ensures the task associated with the highest level of priority, i.e. depending on a priority in the classified domain, is performed first, second-highest is performed second, until all tasks are assigned a priority, i.e. determine an execution order).  
Ekkizogloy, Friedman, and Holdren are analogous art because they are from a similar field of endeavor in processing voice commands in vehicles. Thus, it would have 

	Regarding claims 9 and 21, Ekkizogloy in view of Friedman and Holdren teaches claims 8 and 20, and Holdren further teaches
execute the selected valid command depending on the priority in the classified domain ([0032:14-17] once all tasks have been assigned a priority, i.e. depending on the priority in the classified domain, the system, i.e. vehicle terminal, processes each task accordingly, i.e. execute the selected valid command).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Johnson et al. (U.S. PG Pub No. 2018/0308501): The use of a single microphone to receive a single audio waveform containing utterances from multiple speakers, and segmenting the waveform to obtain segments containing individual speaker utterances.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659                                                                                                                                                                                                        
/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659